UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended January 31, 2017 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-55458 ORIENTAL MAGIC SOUP, INC. (Exact name of registrant as specified in its charter) China Gold Street No. 2, General Chamber of Commerce Building 10-8 Yubei District, Chongqing City, China (Address of principal executive offices) (Zip Code) +
